Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1-18 are objected to because of an informality.  The preamble of claim 1 recites a method for compressing stented prosthetic heart valve.  This is grammatically incorrect.  It should either recite ‘valves’ or contain the word ‘a’ prior to the word stented.  The later change would require alteration of the antecedent basis of the stented prosthetic heart valve recited in the claim body.  Thus, for purposes of examination, the claim is treated as reciting ‘valves.’  The remaining claims are objected to based on their dependence. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 7, 10, 12-13, & 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 & 11-13 of U.S. Patent No. 10,660,746. Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claim 1 of the instant application is merely a broader recitation of claim 1 of the ‘746 patent.  In other words, claim 1 of the ‘746 patent contains limitations that correspond to the instant claim 1, but in each case are slightly narrower versions that nevertheless fall within the scope of the language of the instant claim 1.  Likewise, claims 3, 4 are broader version of claim 3 of the ‘746 patent.  Claim 7 is a broader version of claim 12 of the ‘746 patent.  Claim 9 is a broader version of claim 2 of the ‘746 patent.  Claims 10, 12, & 13 collectively contain limitations contained in claim 11 of the ‘746 patent, but again are in broader form.  Finally, claim 18 is a broader version of claim 13.



Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0083874 to Dale.
Claim 1 recites a method for compressing stented prosthetic heart valve.  Dale relates to compressing such a valve.  See Dale [0016].  This rejection will be using two embodiments of Dale, specifically the embodiments shown in figure 25 with an alternate cooling system.  Claim 1 recites receiving a stented prosthetic heart valve (100) in an expanded state and at a first temperature.  Dale teaches receiving an expanded stent, which by definition exists at some temperature.  See Dale [0098] and Fig. 25.  Claim 1 then recite inserting the stented prosthetic heart valve into a dwell chamber of a cooling device.  Examiner defines the larger segment of the device (200b) of figure 25 to be the dwell chamber.  This chamber is large enough that the expanded valve may dwell (i.e. reside for some amount of time) in the chamber.  Claim 1 further recites following the step of inserting, transferring heat from the dwell chamber.  Dale teaches embodiments where an endothermic reaction is triggered to cool the stent to allow crimping.  See Dale [0104].  It would have been obvious to modify the embodiment of figure 25 with this cooling system because Dale indicates that it is a known variant for any of its “device[s] 200,” dwell chamber and the stent.  Claim 1 also recites the step of transferring includes maintaining the stented prosthetic heart valve in the dwell chamber for a dwell time period sufficient to reduce a temperature of the prosthetic heart valve from the first temperature to a critical temperature to provide a cooled stented prosthetic heart valve.  Dale teaches that the stent is successfully crimped by its process, thus, the cooling in the chamber must be sufficient in scope and time to reduce the temperature enough to meet this undefined critical temperature necessary for crimping.  Finally, figure 25 shows extracting the cooled stented prosthetic heart valve from the dwell chamber through a passageway of the cooling device to compress the cooled prosthetic heart valve.  Regarding claim 2, figure 25 shows the passage way terminates at a delivery port opposite the dwell chamber [with] a diameter of the passageway [being] less than a diameter of the dwell chamber.  Regarding claim 3, the endothermic reaction covers operating a cooling element.  Regarding claim 4, Dale teaches the ammonium nitrate is a sealed cavity apart from the dwell chamber.  This endothermic reaction also teaches claim 5.
Claim 6 recites circulating a coolant through a coil.  Dale does not explicitly teach circulating the endothermic liquid through coils, but examiner takes Official Notice that it is known to circulate coolant through coils to facilitate efficient cooling.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify the embodiment of figure 25 to includes coils for the endothermic liquid.
Claim 7 recites powering a thermoelectric cooler.  Dale does not teach this cooling embodiment.  Yet it does teach a variety of cooling options and embodiments, such as ducking in cold baths, cold sustaining gels, & endothermic reactions.  See Dale [0100]-[0105].  Thus, Dale teaches that the specific type of cooling system can be predictably changed.  Examiner takes Official Notice that thermoelectric coolers exist.  It would have been obvious to modify Dale to use a thermoelectric cooler because it is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  Regarding claim 8, Dale teaches reducing temperatures to 0-45 which meets the recited value of below 10C regardless of which temperature scale Dale was using.  Regarding claim 9, Dale teaches the endothermic liquids are sealed away, thus the stent would be maintained in a dry state within the dwell chamber.  See Dale [0104].
Claim 10 recites similar features to claim 1.  Claim 10 differs in that it also recites transferring the compressed stented prosthetic heart valve into a transcatheter delivery system.  Dale teaches this additional step.  See Dale [0099].  Claims 11-18 recite the same features as claims 2-9 and are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”